Citation Nr: 1231025	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a right knee disability as secondary to a service-connected left foot disability.

3.  Entitlement to service connection for a right ankle disability as secondary to a service-connected left foot disability.

4.  Entitlement to service connection for sensory motor peripheral neuropathy of the right leg as secondary to a service-connected back disability.

5.  Entitlement to service connection for sensory motor peripheral neuropathy of the left leg as secondary to a service-connected back disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant had military service in the United States Army Reserves from August 1953 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A September 2007 rating decision reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and denied such as secondary to a service-connected left foot disability.  An April 2009 rating decision denied the claims of entitlement to service connection for right knee and right ankle disabilities as secondary to a service-connected left foot disability, and a December 2009 rating decision denied the claims of entitlement to service connection for sensory motor peripheral neuropathy of the right and left legs as secondary to a service-connected back disability.

The Board has considered whether the appellant's May 2007 claim of entitlement to service connection for an acquired psychiatric disorder as secondary to a service-connected left foot disability is a new claim.  By a July 2003 decision, the most recent final decision of record as to this issue, the Board reopened the appellant's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and denied such as secondary to service-connected duodenal ulcer disease.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2007), the United States Court of Appeals for Veterans Claims (Court) held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to service connection, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See id; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the appellant's theory of entitlement as raised in his May 2007 claim is not, itself a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) citing Robinson, supra; Roebuck, supra; Bingham v. Principi, 18 Vet. App. 470 (2004). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to service connection for an acquired psychiatric disorder as secondary to a service-connected left foot disability, right knee and right ankle disabilities as secondary to a service-connected left foot disability, and sensory motor peripheral neuropathy of the right and left legs as secondary to a service-connected back disability, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and denied such as secondary to service-connected duodenal ulcer disease on the merits in a July 2003 decision.  The appellant did not appeal. 

2. The evidence received since July 2003 concerning the claim, now captioned as entitlement to service connection for an acquired psychiatric disorder as secondary to a left foot disability is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2003 Board decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected duodenal ulcer disease is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.160 (2011). 

2.  New and material evidence has been received, and the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened, now captioned as entitlement to service connection for an acquired psychiatric disorder as secondary to a service-connected left foot disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition herein, limited to reopening the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal, limited to the reopening of the previously denied claim, at this time is not prejudicial to the appellant.

New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's injury or disability, even where it will not eventually convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In July 2003, the Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder and denied such as secondary to service-connected duodenal ulcer disease on the basis that the most probative evidence of record failed to show that the appellant's acquired psychiatric disorder was secondary to his service-connected duodenal ulcer disease.  The evidence of record at the time of the July 2003 Board decision consisted of the appellant's assertions and VA and private treatment records showing treatment for psychiatric complaints as well as other ailments.  

Subsequently, in May 2007, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for an acquired psychiatric disorder, this time considering the theory that his disorder is secondary to a service-connected left foot disability.  Ashford, 10 Vet. App. 120, at 123.  Although the RO, in its September 2007 rating decision, reopened the previously denied claim, the Board must consider whether new and material evidence sufficient to reopen the claim has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence with respect to that claim is presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Evidence associated with the claims file since July 2003 includes the appellant's assertions and VA and private treatment records.  Significantly, the rating assigned to the appellant's left foot disability has been increased since the July 2003 Board decision on the basis that such had increased in severity.  By an April 2006 rating decision, the rating was increased from 10 percent to 20 percent; in December 2006, the rating was increased to 30 percent; and September 2007, the rating was increased to 40 percent and special monthly compensation based on loss of use of one foot was granted.  

VA provided the appellant with a VA examination in June 2007 and the examiner, at that time, opined that the appellant's diagnosed schizophrenia, chronic, undifferentiated type, was not caused by or the result of his service-connected left foot disability.  He reasoned that such acquired psychiatric disorder was an independent diagnosed entity, and that a September 1992 VA examination was silent for psychiatric symptoms related to his service-connected conditions.  He further reasoned that an August 1996 VA examination indicated that while the appellant had claimed psychiatric symptoms as related to his medical conditions, testing revealed that he exaggerated his claims and conditions, and expressed secondary gain intentions.  

A November 2007 VA treatment record indicates that one of the appellant's physicians reported that the appellant complained of memories of falling and injuring his left foot during military service and that such caused him anxiety and depression.  In an opinion dated in December 2007, the appellant's private physician opined that his emotional condition is negatively affected by his medical conditions, particularly those associated with his military service, and that his chronic undifferentiated schizophrenia is in residual phase, with predominantly negative symptoms that are markedly aggravated by his physical condition.  

This evidence is new, as it has not been previously submitted, and also material, as it raises a reasonable possibility of substantiating the claim that the appellant's acquired psychiatric disorder is secondary to his service-connected left foot disability.  As the additional evidence is both new and material, the claim for entitlement to service connection for an acquired psychiatric disorder as secondary to a service-connected left disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R.    § 3.156(a).

As the Board has determined that new and material evidence has been received as to the appellant's previously denied claim, it is necessary to consider whether he would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in May 2007 provided the appellant with the laws and regulations pertaining to consideration of his claim.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to a service-connected left foot disability is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claims. 

As a preliminary matter, the most recent VA treatment records are dated in December 2010.  There is no evidence that the appellant has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the appellant's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Specific to the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to a service-connected left foot disability, the Board finds that an additional VA examination is required.  While the appellant was afforded a VA examination in June 2007, as discussed above, his service-connected left foot disability has been rated as more disabling since that time.  In fact, as of September 2007, a few months after the June 2007 VA examination, the appellant was awarded special monthly compensation based on loss of use of his left foot.  Further, the examiner, as reasoning for his opinion that the appellant's acquired psychiatric disorder was not caused by or the result of his service-connected left foot disability, cited results of VA examinations dated in September 1992 and August 1996, many years prior to the June 2007 VA examination.  Also, while he opined that the appellant's acquired psychiatric disorder was not caused by or the result of his service-connected left foot disability, he did not provide an opinion as to whether such was aggravated (made permanently worse beyond the natural progression of the disease) by his service connected left foot disability.

Specific to the claims of entitlement to service connection for right knee and right ankle disabilities as secondary to a service-connected left foot disability, the Board finds that there are outstanding private treatment records and an additional VA examination is required.  At the time of the March 2009 VA examination, the appellant reported to the examiner that he sought private treatment from Dr. Mora for right knee and ankle pain and was treated with liniment and medications.  While there was no diagnosis of a right ankle disability rendered on VA examination in March 2009, and only bilateral knee genu varus, it remains that Dr. Mora's private treatment records may include record of a diagnosis of a right ankle or right knee disability.  In this regard, there is one private treatment record from Dr. Mora, copied and dated on a number of occasions, associated with the claims file; however, it is limited to a discussion of the appellant's left foot.    

Further, the VA examiner, in March 2009, opined that the right knee and ankle disabilities, if any, are less likely related to the appellant's service-connected left foot disability.  He reasoned that the right knee, and right and left ankles, are different anatomical structures.  Such is insufficient rationale for the opinion rendered, as it does not speak to the whether one anatomical structure, a right knee or right ankle, is secondary to another anatomical structure, a left foot.  Further, while the examiner diagnosed bilateral knee genu varus, in essence, a right knee disability, he did not comment upon whether such was a congenital defect or disease, and if so, whether such was aggravated by any aspect of service, including a service-connected left foot disability, or whether such had additional disability due to disease or injury superimposed upon such defect by any aspect of service, including a service-connected left foot disability.  Finally, the examiner did not opine as to whether any right knee or right ankle disabilities were aggravated (made permanently worse beyond the natural progression of the disease) by the appellant's service connected left foot disability.

Specific to the claims of entitlement to service connection for sensory motor peripheral neuropathy of the right and left legs as secondary to a service-connected back disability, the Board finds that an additional VA examination is required.  The appellant was afforded a VA examination in December 2009.  A January 2010 addendum to the examination report includes the examiner's opinion and rationale.  The examiner opined that the appellant's sensory peripheral neuropathy of the right and left legs is not related to his service-connected back disability.  The examiner reasoned that, based on current accepted by consensus medical knowledge and concepts, neuropathy, a disorder of the distal portion of the nerves, is a medical condition usually of metabolic origin in systemic diseases like diabetes, among other causes; and that such is never due to a mechanical compression at the lumbar spine level.  He further reasoned that compression is at the exit root level distantly anatomically separated from the peripheral nerve without any interconnection.  While he opined that the appellant's sensory peripheral neuropathy of the right and left legs was not related to his service-connected back disability, he did not provide an opinion as to whether the right and left leg disorders were aggravated (made permanently worse beyond the natural progression of the disease) by the appellant's service connected back disability.  The issue is also somewhat complicated by the fact that upon VA examination in December 2010, conducted to evaluate the severity of the appellant's service-connected back disability, the examiner specifically diagnosed peripheral neuropathy of the bilateral lower extremities.  In this regard, it is noted that the regulatory criteria that govern the rating assigned to a service-connected disability of the lumbar spine specifically direct the rater to consider related neurologic impairment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011).  

The Board therefore needs medical comment on these important issues that will permit the Board to fairly decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the appellant's VA treatment records maintained by the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from December 2010 to the present.  If it is determined that no such records are available or exist or the search for them otherwise yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified.  See 38 C.F.R. § 3.159(e)(1) (2011). 

2.  Contact the appellant and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private treament records from Dr. Mora.  Advise the appellant that he may submit his private treatment records if he so chooses.  If a negative response is received from the appellant, or any private treatment provider, the claims file should be properly documented in this regard.

3.  Thereafter, schedule the appellant for an appropriate VA examination of his acquired psychiatric disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  A complete history pertaining to the appellant's acquired psychiatric symptoms should be recorded by the examiner.  The examiner should identify all current acquired psychiatric disorders found to be present and provide opinions to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is proximately due to, or the result of, a service-connected disability.  In this regard, the examiner must be informed that the appellant is currently service-connected for a left foot disability, a back disability, and duodenal ulcer disease. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, including a left foot disability, a back disability, and duodenal ulcer disease. 

In this regard, the examiner must specifically comment upon the December 2007 private opinion that the appellant's emotional condition is negatively affected by his medical conditions, particularly those associated with his military service, and that his chronic undifferentiated schizophrenia is in residual phase, with predominantly negative symptoms that are markedly aggravated by his physical condition.  

4.  Schedule the appellant for an appropriate VA examination of his right knee and right ankle disabilities, and his sensory peripheral neuropathy of the right and left legs.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  A complete history pertaining to the appellant's symptoms related to the right knee, right ankle, and right and left legs should be recorded by the examiner.  The examiner should identify all current right knee or right ankle disorders, and any disorder of the right and left leg related to the appellant's neurological complaints not already diagnosed as sensory peripheral neuropathy, found to be present and provide opinions to the following:

(a)  Whether the appellant's right knee genu varus constitutes a congenital disease or defect, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(b)  If the appellant's right knee genu varus constitutes a congenital disease, whether it is at least as likely as not (at least 50 percent probability) that it was aggravated by service, or any aspect thereof, including a service-connected disability.  In this regard, the examiner must be informed that the appellant is currently service-connected for a left foot disability, a back disability, and duodenal ulcer disease. 

(c) If the appellant's right knee genu varus constitutes a congenital defect, whether it is at least as likely as not (at least 50 percent probability) that there was additional disability due to disease or injury superimposed upon such defect during service, or any aspect thereof, including by a service-connected disability, including a left foot disability, a back disability, and duodenal ulcer disease. 

(d) Whether it is at least as likely as not (50 percent or greater probability) that any current (1) right knee disability, other than right knee genu varus, or right knee genu varus if the examiner determines that such is not a congenital defect or disease, or (2) right ankle disability, if any, or (3) sensory peripheral neuropathy of the right and left legs is proximately due to, or the result of, a service-connected disability, including a left foot disability, a back disability, and duodenal ulcer disease. 

(e) Whether it is at least as likely as not (50 percent or greater probability) that any current (1) right knee disability, other than right knee genu varus, or right knee genu varus if the examiner determines that such is not a congenital defect or disease, or (2) right ankle disability, if any, or (3) sensory peripheral neuropathy of the right and left legs has been aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, including a left foot disability, a back disability, and duodenal ulcer disease. 

In this regard, the examiner must comment upon the VA examination in December 2010, conducted to evaluate the severity of the appellant's service-connected back disability, at which time the examiner specifically diagnosed peripheral neuropathy of the bilateral lower extremities and whether such is an indication of associated neurologic impairment.

In responding, the examiners should consider that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).. 

5.  Then readjudicate the appellant's claims in light of the additional evidence.  If these claims are not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


